Citation Nr: 1638567	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-33 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for ischemic heart disease for the purpose of retroactive benefits under Nehmer v. Veterans Administration of the Gov't of the U.S. (Nehmer III).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and her sister

ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from December 1950 to August 1970, to include service in the Republic of Vietnam.  He died in August 1998.  The appellant is a surviving child of the Veteran. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of this matter currently resides with the RO in San Diego, California.

To clarify the issue on appeal, the appellant did not file, and the RO did not rule on a motion for substitution.  This is nonconsequential, however, as the instant matter does not involve a claim for accrued benefits under 38 C.F.R. § 3.1000.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).  The case arose when, pursuant to an order of the U.S. District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) the RO of its own accord undertook a special review of the file to determine whether retroactive benefits were warranted based on the addition, effective August 2010, of ischemic heart disease to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under 38 C.F.R. § 3.309 (e)(2015).  

The appellant testified in a videoconference hearing before the Board in July 2016.  A transcript of this hearing is of record.  The appellant waived her right to have her representative at the Board hearing, and proceeded with the hearing,  
This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran was a Vietnam veteran who died from a covered herbicide disease, ischemic heart disease.

2.  The Veteran did not submit a claim for service connection for heart disease for which VA denied compensation within one year of service discharge or between September 25, 1985, and August 31, 2010.


CONCLUSION OF LAW

The criteria for award of service connection for ischemic heart disease for the purpose of retroactive benefits under Nehmer III are not met.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the Veteran's ischemic heart disease was due to Agent Orange exposure and, therefore, retroactive benefits are warranted pursuant to the Nehmer III decision. 

Retroactive benefits may be paid under Nehmer III if a Nehmer III class member is entitled to disability compensation for a covered herbicide disease.  See 38 C.F.R. § 3.816. 

Nehmer III class member means: (i) a Vietnam veteran who has a covered herbicide disease; or (ii) a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1).  The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a Nehmer class member has been granted compensation from a covered herbicide disease.  This can be done where either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010).  38 C.F.R. § 3.816(c)(1-2).  If the class member's claim is received within one year of service discharge, the effective date shall be the day following the date of discharge.  38 C.F.R. § 3.816(c)(3).  "If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with [38 C.F.R.] §§ 3.114 and 3.400."  38 C.F.R. § 3.816(c)(4).

The covered herbicide diseases are listed in 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.816(b)(2).  This list includes ischemic heart disease, which was added to the list of covered herbicide diseases effective from August 31, 2010.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202 (Aug. 31, 2010). 

In this case, after careful consideration, the Board finds that the appeal must be denied as the Nehmer decision is not applicable in this case.  

Initially, the appellant, as a survivor of the Veteran, meets the basic eligibility requirements for entitlement to any retroactive compensation benefits authorized by § 3.816, along with the Veteran's other surviving children.  Specifically, the Veteran served in Vietnam during the Vietnam Era and thus is considered a Vietnam veteran presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(3).  Accordingly, the Veteran was a Nehmer class member.  See 38 C.F.R. § 3.816(b).  When a Nehmer class member entitled to retroactive benefits under § 3.816 dies prior to receiving payment of any such benefits, such benefits are paid to the first individual or entity listed in § 3.816(f)(1) living or in existence at the time of payment.  Because the Veteran did not have a surviving spouse, the appellant as the Veteran's child, along with the Veteran's other surviving children, is considered the first individual entitled to any retroactive benefits available under § 3.816.  See § 3.816(f)(1).  Thus, the appellant meets the basic eligibility requirements for entitlement to any retroactive compensation benefits due the Veteran under 38 C.F.R. § 3.816 as his survivor (along with the other surviving children). 

Additionally, the Veteran had a covered disease as medical records demonstrate diagnoses of coronary artery disease, cardiopulmonary arrest, and myocardial infarction.  38 C.F.R. § 3.309(e), 3.816(b)(2); 75 Fed. Reg. 53,202 (Aug. 31, 2010). 

However, the Veteran did not submit a claim for service connection for ischemic heart disease within one year of service discharge, no claim was denied between September 25, 1989, and no claim was pending prior to May 3, 1989 or between May 3, 1989 and August 31, 2010.  See 38 C.F.R. § 3.816(c)(1), (2), (3); Nehmer, 284 F. 3d 1158.  The only claim was submitted in 1976 and denied in 1976.  A review of the claims file indicates that no document was submitted to VA in between 1979 and 2011.  Therefore, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4)

Under 38 C.F.R. §§ 3.114 and 3.400, the award for compensation would be the later of the date of claim, or the date eligibility arose.  Here, no claim was received.  A special review of the file was undertaken by VA after the new regulation became effective in August 2010.  The Veteran passed away prior to this date, in 1998.  Therefore, no benefits are payable in this matter.

The appellant argues that benefits should be paid as a matter of equity, because the Veteran was receiving treatment for his heart disease at a VA medical center and this constitutes a claim under 38 C.F.R. §§ 3.157 and 3.156, because during that period he informed VA of his intent to file a claim, and because he should have been informed of his right to refile a claim after the 1976 denial.

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because this claim was initiated prior to that date, the former regulations apply.  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

These provisions, however, do not assist the appellant's claim.  The only federal records associated with the claims file were dated in 1975 and were not material - they corroborated the existence of a heart condition but did not provide a nexus to service.  See 38 C.F.R. § 3.156(b).  Even if VA was in constructive receipt of any medical records, the Veteran did not submit a claim or correspondence within one year of the records as no claim at all was submitted.  38 C.F.R. § 3.157(b).  

For these reasons, retroactive benefits cannot be assigned on this basis.  See 38 C.F.R. § 3.816.  Because the appeal is limited in scope to this question and it is decided on the undisputed facts, it is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107 (b) are not for application.  Likewise, VA's duties to notify and assist are not applicable under such circumstances.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).



ORDER

Service connection for ischemic heart disease for the purpose of retroactive benefits under Nehmer III is denied.



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


